      Case 4:18-cv-00824-O Document 70 Filed 05/04/21                Page 1 of 1 PageID 827



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

 U.S. PASTOR COUNCIL, et al.,                      §
                                                   §
           Plaintiffs,                             §
                                                   §
 v.                                                §     Civil Action No. 4:18-cv-00824-O
                                                   §
 EQUAL EMPLOYMENT                                  §
 COMMISSION, et al.,                               §
                                                   §
          Defendants.                              §

                                              ORDER

          In accordance with the stipulation of facts (ECF No. 69), the parties proposed briefing

schedule is GRANTED in part. Local Rule 23.2 requires a motion for certification within 90 days

of filing a class action complaint so that the Court may resolve it in a timely manner, early on in

the case so that the parties have plenty of time to conduct discovery, if needed, and prepare for

summary judgment. The Amended Complaint in this case was filed on September 9, 2021 after

the stay was lifted. There is no legitimate reason for such a significant delay. The parties also just

spent three months discussing the relevant facts in this case instead of proposing a briefing

schedule. Accordingly, the deadlines in this case are as follows:

      •   Plaintiffs’ Motion for Class Certification and Summary Judgment: May 24, 2021

      •   Defendants’ Response to Plaintiffs’ Motion for Class Certification: June 7, 2021

      •   Plaintiffs’ Reply Brief in Support of Class Certification: June 21, 2021

          SO ORDERED on this 4th day of May, 2021.


                                                       _____________________________________
                                                       Reed O’Connor
                                                       UNITED STATES DISTRICT JUDGE



                                                   1
